Citation Nr: 1512002	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-12 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for myelodysplastic syndrome, including as due to herbicide exposure.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Mandy L. Kelly, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to March 1981, including in combat in the Republic of Vietnam.  He died in March 2012.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Appellant's claims of service connection for myelodysplastic syndrome, including as due to herbicide exposure, for accrued benefits purposes, and for the cause of the Veteran's death.  The Appellant disagreed with this decision later in July 2012.  She perfected a timely appeal in April 2013.  A videoconference Board hearing was held at the RO in July 2014 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The Board notes that, effective October 6, 2014, VA amended its regulations to allow an eligible survivor to substitute for a deceased claimant in the decedent's pending claim or appeal of a decision on a claim where the deceased claimant died on or after October 10, 2008.  See 79 Fed. Reg. 52,982 (Sept. 5, 2014).  A formal request for substitution is not required and a substitute claimant is entitled to the same rights under VA regulations as if the decedent (in this case, the Veteran) had not died during the pendency of his appeal.  See 38 C.F.R. § 3.1010 (2014).  Here, the Appellant formally requested substitution in statements on a VA Form 21-4138 received by VA in June 2012.  Although 38 C.F.R. § 3.1010(e) provides that a decision on substitution will be adjudicated by the RO in the first instance, the Board acknowledges that, because it allows for the fullest consideration of the Appellant's arguments and evidence in support of her claims, a finding that the Appellant is a proper substitute claimant for the Veteran at this stage in the appellate process is not prejudicial to her.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing prejudicial error).  The Board also acknowledges that, under the statute governing substitution of claimants, it has the necessary authority to review all of the record evidence dated before and after the Veteran's death in order to adjudicate the Appellant's currently appealed claims.  Having reviewed the record, the Board finds that the Appellant is a proper substitute claimant for the Veteran and the claims on appeal are recharacterized as stated on the title page of this decision.  See generally 38 U.S.C.A. § 5121A (West 2014).


FINDINGS OF FACT

1.  The record evidence shows that the Veteran had active combat service in the Republic of Vietnam; thus, his in-service herbicide exposure is presumed.

2.  The record evidence, to include the Veteran's death certificate, shows that he died in March 2012 of end-stage myelodysplastic syndrome due to failure to thrive and severe medical debility; other significant conditions contributing to death were Agent Orange exposure in Vietnam.

3.  At the time of the Veteran's death, service connection was in effect for status-post gastrectomy syndrome, evaluated as 20 percent disabling effective October 13, 1988, bilateral hearing loss, evaluated as 10 percent disabling effective October 13, 1988, and for status-post left traumatic herniorrhaphy, evaluated as zero percent disabling effective October 13, 1988.

4.  The record evidence is in relative equipoise as to whether the Veteran's myelodysplastic syndrome was caused by his in-service herbicide exposure.

5.  The record evidence is in relative equipoise as to whether the cause of the Veteran's death is related to active service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Appellant's favor, myelodysplastic syndrome was incurred in active service as due to in-service herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1310, 5103, 5103A, 5107, 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.1010 (2014).

2.  Resolving all reasonable doubt in the Appellant's favor, the Veteran's death was caused by, or substantially or materially contributed to, a disability incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1310, 5103, 5103A, 5107, 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.312, 3.1010 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Appellant's claims, which are not prejudicial to her, the Board need not assess VA's compliance with the VCAA with respect to these claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg.  49,747 (1992).  

The Veteran, during his lifetime, and the Appellant, after the Veteran's death, contend that his in-service herbicide exposure while on active combat service in Vietnam caused or contributed to his myelodysplastic syndrome (MDS) which caused his death several decades after his service separation.  She specifically contends that the Veteran's private treating physician prior to his death (J.L., D.O.) provided a competent medical opinion linking MDS to his in-service herbicide exposure.

Laws and Regulations

To establish service connection for the cause of the Veteran's death, evidence must be presented which in some fashion links the fatal disease to a period of military service or an already service-connected disability.  See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). Satisfactory lay or other evidence under section 1154(b) has been defined as "credible evidence."  See Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).  These provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service (both of which generally require competent evidence).  In other words, these provisions in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not establish presumptive service connection for a combat Veteran.  Rather, they relax the evidentiary requirements for noting what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  Myelodysplastic syndrome (MDS) is not among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  The Board notes in this regard that MDS is defined as any of a group of related bone marrow disorders of varying duration preceding the development of overt acute myelogenous leukemia and also is called pre-leukemia.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1762 (29th ed. 2000).  The Board also notes in this regard that leukemia is considered a "chronic" disease in § 3.309.

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, No. 13-0540 (Vet. App. Feb. 9, 2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because myelodysplastic syndrome (MDS) is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the evidence is in relative equipoise as to whether myelodysplastic syndrome is related to active service, including as due to in-service herbicide exposure, and whether the cause of the Veteran's death is related to active service.  The Board acknowledges initially that the Veteran's service personnel records demonstrate that he had active combat service in the Republic of Vietnam.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Accordingly, because the Veteran had active service in Vietnam, his in-service herbicide exposure is presumed.  See 38 C.F.R. §§ 3.307, 3.309.  There is evidence both for and against the Appellant's claims of service connection for myelodysplastic syndrome, including as due to in-service herbicide exposure, and for the cause of the Veteran's death.  The Veteran's service treatment records show no complaints of or treatment for myelodysplastic syndrome (MDS) during active service, including while he was in Vietnam.  The Board notes in this regard that the absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence shows that, following a private hematopathology report in September 2011, a diagnosis of MDS could not be excluded by the pathologist.  

On private consultation while hospitalized in November 2011, a history of MDS was noted.  The Veteran "was admitted with shortness of breath associated with [gastrointestinal] symptoms, onset of nausea and vomiting.  There was a concern about the possibility of sepsis associated also with possible developing/aspiration pneumonia."  The Veteran "was not in significant distress" when seen by the private consulting physician and "was stable at baseline."  The impressions included MDS with pancytopenia.

The Veteran's death certificate shows that he died on March [redacted], 2012, as a result of end-stage myelodysplastic syndrome due to or as a consequence of failure to thrive due to or as a consequence of severe medical debility.  Other significant conditions contributing to death but not resulting in the underlying cause of death were "Agent Orange exposure in Vietnam."  Dr. J.L. was the certifying physician listed on the Veteran's death certificate.

In a letter date-stamped as received by the RO on March 16, 2012, Dr. J.L. provided a list of multiple dates between August 2011 and February 2012 when the Veteran received blood transfusions.

A review of private medical records dated prior to the Veteran's death showing treatment by S.G., M.D., and received by VA after the Veteran's death shows that, on September 9, 2011, the Veteran's complaints included weakness, fatigue, and sweats.  A pathology report was reviewed and was "suspicious for" MDS.  The assessment included pancytopenia and probable MDS.

On September 20, 2011, the Veteran complained of drenching sweats, ongoing weight loss, occasional fevers, and weakness.  Dr. S.G. stated, "Bone marrow biopsy did demonstrate features typical for MDS, however, samples was [sic] insufficient.  Repeat bone marrow biopsy was done, final results are still pending.  Upon review of pathology...it turned out that there are insufficient findings to call it MDS."

On September 27, 2011, the Veteran complained of drenching night sweats and occasional fevers.  The assessment included pancytopenia and hypocellular marrow.  "At this point in time diagnosis has not been finalized."  Dr. S.G. stated, "Unfortunately, there is no definitive evidence of MDS.  His bone marrow does look abnormal.  It is hypocellular but there are no significant dysplastic changes.  We are entertaining [a] diagnosis of hypoplastic MDS; however, that would not explain his splenomegaly."

On October 6, 2011, the Veteran's complaints included drenching night sweats, fatigue, and occasional chills.  Dr. S.G. stated, "Etiology of the above is unclear as detailed work up including analysis of peripheral blood and a bone marrow did not reveal apparent cause of his pancytopenia, weight loss, and drenching sweats."  The assessment included pancytopenia, splenomegaly, drenching sweats, weight loss and fatigue.  Dr. S.G. also stated, "Etiology of all above unclear as detailed work up including bone marrow biopsy and peripheral blood analysis did not reveal any specific abnormality.  Possible differential [diagnosis] includes hypoplastic MDS."  She next stated, "I reiterated to the [Veteran] that bone marrow biopsy did demonstrate features typical for MDS, however, exact criteria of MDS were not met.  Therefore we cannot definitely diagnosis him with MDS.  It is possible that he has hypoplastic MDS since marrow is hypocellular."  The diagnosis was low-grade MDS lesions.

On October 20, 2011, the Veteran complained of drenching night sweats.  "His appetite has improved and energy level is satisfactory.  He is currently getting Procrit per MDS protocol."  The assessment included a probable diagnosis of hypoplastic MDS.  Dr. S.G. stated, "I reiterated to [the Veteran] that his final diagnosis is still debatable.  It's probable hypoplastic MDS since there is no other explanation as to why his bone marrow is so hypocellular."  The diagnosis was low-grade MDS lesions.

Following outpatient treatment on December 9, 2011, the diagnosis was high-grade MDS lesions.

On December 22, 2011, the Veteran complained that he "has been feeling kind of weak and not like himself.  He denies any chest pain or shortness of breath.  Just pretty significant fatigue."  The Veteran also reported that his appetite "has drifted off a bit, but he is still able to eat."  The impressions included a known history of MDS.  The diagnosis was high-grade MDS lesions.

On December 28, 2011, the Veteran's complaints included drenching night sweats.  He reported that "he has done well" since his most recent outpatient appointment.  He was being maintained on Epogen and blood transfusions.  The assessment included a probable diagnosis of hypoplastic MDS.  The diagnosis was high-grade MDS lesions.

A private hematopathology report in January 2012 showed "features of myelodysplastic syndrome with myelofibrosis."

On January 13, 2012, the Veteran denied any fever, chills, nausea, vomiting, "or any abdominal pain.  He is having a good appetite.  He says that he is feeling much better than he has felt in quite a long time."  The Veteran recently had been hospitalized for "progressive pancytopenia secondary to his myelodysplastic syndrome."  The Veteran's complaints on his recent hospital admission had included weakness, fatigue, nausea, vomiting, fever, and chills "as well as pancytopenia with elevated liver enzymes that occurred for the first few days he was in the hospital.  He was also with epigastric pain that he described as burning."  Physical examination showed he was in no acute distress, "relatively thin and not ill appearing at this time," mild splenomegaly, and muscle atrophy in all extremities.  The assessment included MDS with pancytopenia secondary to myelofibrosis.  The diagnosis was high-grade MDS lesions.

On February 6, 2012, the Veteran was status-post transfusion.  "He is in a wheelchair but is able to ambulate [and] he just gets fatigued easily."  The Veteran stated that his "[e]nergy level is pretty decreased."  Physical examination showed he was in no acute distress "but appears fatigued."  It was noted that the Veteran "is no longer a candidate for transplant.  [The Veteran] states he did not want to take the chance with only a 20% success rate.  So at this point we will just continue to support his blood counts."  The impressions included a known history of MDS.  The diagnosis was high-grade MDS lesions.

On February 23, 2012, it was noted that the Veteran had "a known history of high-grade myelodysplastic syndrome."  The Veteran reported feeling well with no bleeding from the nose, mouth, urine, or stool.  "He continues to be in a wheelchair.  His energy level is about the same as normal."  Recent blood transfusions were noted.  The impressions included a known history of high-grade MDS.  The diagnosis was high-grade MDS lesions.

In a letter dated on May 22, 2012, Dr. J.L. stated that the Veteran "passed away from myelodysplastic syndrome which I feel is related to the exposure of Agent Orange while he was in Vietnam."  Attached to this letter was information from the U.S. Centers for Disease Control entitled, "Serum Dioxin in Vietnam-Era Veterans - Preliminary Report."

In a letter dated on October 11, 2012, Dr. S.G. stated that the Veteran had been her patient while undergoing treatment for MDS and "has since expired from the disease.  It should be noted in the past, however, that [the Veteran] was exposed to Agent Orange and this could have possibly contributed to his diagnosis of MDS, although not proven."

In a letter dated on July 20, 2014, Dr. J.L. stated that the Veteran "was a patient of mine who passed away from complications of MDS (Myelodysplastic Syndrome)."  Dr. J.L. also stated:

It is my opinion that this is at least as likely as not that his MDS was caused by his exposure to Agent Orange while serving his country during the Vietnam War.  [The Veteran] was a relative[ly] healthy male without other risk factors that could of [sic] caused his MDS.  There is a known correlation between Aplastic Anemias like MDS and direct exposure to Agent Orange as experienced by United States Military Veterans from the Vietnam War.  Review of the Aplastic Anemia and MDS International Foundation research gives enough evidence to establish such a conclusion more so than to disprove any relationship.

The Appellant's attorney presented a credible argument at the July 2014 videoconference Board hearing that Dr. J.L.'s opinions were based on his review of relevant medical literature, to include the information attached to the opinions that he presented in support of the Appellant's claims in May 2012 and in July 2014.

The Board finds that Dr. J.L.'s May 2012 and July 2014 opinions, along with the medical treatise evidence provided at the time of his May 2012 opinion and the additional medical treatise evidence he cited at the time of his July 2014 opinion, provide plausible support for the Appellant's essential contention in this appeal that the Veteran's MDS was caused by his in-service herbicide exposure and subsequently led to his death decades later.  The Board notes in this regard that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998).  Thus, the medical articles submitted in support of the Appellant's claims are sufficient to establish the medical nexus opinion required for causation with respect to both of these claims.  See Sacks, 11 Vet. App. at 317 (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  By contrast, in finding that an etiological link between the Veteran's MDS and his in-service herbicide exposure was "not proven," Dr. S.G.'s October 2012 opinion contains a negative nexus between the Veteran's MDS and active service.  

The evidence demonstrates that the Veteran was diagnosed as having and treated for MDS by Dr. J.L. and Dr. S.G. prior to his death from MDS.  There is evidence (in this case, opinions from Dr. J.L. and Dr. S.G.) both for and against finding that the Veteran's presumed in-service herbicide exposure caused his MDS which led to his death decades after his separation from service.  In other words, the evidence is in relative equipoise as to whether the Veteran's in-service herbicide exposure while on active combat service in Vietnam caused his MDS, which led to his death several decades later.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("Congress, through the enactment of section 5107(b)'s low standard of proof for all issues material to a claim for veterans benefits, has authorized to VA to resolve a . . . medical question in the claimant's favor so long as the evidence for and against that question is in 'approximate balance'").  In summary, and after resolving all reasonable doubt in the Appellant's favor, the Board determines that service connection for myelodysplastic syndrome (MDS) as due to in-service herbicide exposure and for the cause of the Veteran's death is warranted.


ORDER

Entitlement to service connection for myelodysplastic syndrome as due to herbicide exposure is granted.

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


